I114th CONGRESS2d SessionH. R. 6309IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow acceleration certificates awarded under the Patents for Humanity Program to be transferable. 
1.Short titleThis Act may be cited as the Patents for Humanity Program Improvement Act. 2.Transferability of Acceleration Certificates (a)In generalA holder of an acceleration certificate issued pursuant to the Patents for Humanity Program (established in the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012)), or any successor thereto, of the United States Patent and Trademark Office, may transfer (including by sale) the entitlement to such acceleration certificate to another person. 
(b)RequirementAn acceleration certificate transferred under subsection (a) shall be subject to any other applicable limitations under the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012), or any successor thereto. 